Citation Nr: 0411079	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  01-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a compensable evaluation for chronic cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to August 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

This case was the subject of a Board remand dated in May 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

Factual Background

The veteran was diagnosed as having chronic cystitis during 
service, in 1944.  He was granted service connection for chronic 
cystitis, effective the date of his discharge from service.  The 
condition has been rated as 10 percent disabling from August 1944 
through February 1949, and as noncompensably disabling from 
February 1949 forward.  In April 2000, the RO received from the 
veteran the current claim for an increased rating.  

Private urological treatment medical records dated in March 1999, 
over a year prior to receipt of the veteran's claim for an 
increased rating, indicate a sole diagnosis of interstitial 
cystitis.  The notations reflect no obvious diagnosis or suspicion 
of prostatitis.  The veteran was noted as feeling miserable and 
having problems with frequency and dysuria.

At a June 2000 VA examination, the veteran gave a history of years 
of day and night-time urinary frequency.  The examiner diagnosed 
the veteran as having urinary frequency and recurrent urinary 
infections, which appeared to be secondary to chronic bacterial 
prostatitis.  The examiner's evidence for this was the examiner's 
prostate examination of the veteran.  The veteran was noted to 
empty his bladder well.  The examiner did not have the claims file 
for review.  His source of history was "patient and scant medical 
information provided by patient."  

In a July 2000 addendum, the examiner noted that the veteran was 
urinating 17 times at 30 to 60 minute intervals during daytime and 
every 1 to 2 hours at night, waking up 5 times.  The veteran 
denied continuous or intensive drug treatment for his urinary 
tract infection, although he tried Ditropan for the past 10 days 
with no improvement.  The examiner's final diagnosis was chronic 
prostatitis with secondary chronic cystitis, causing urinary 
frequency.  The examiner added that the established diagnosis was 
chronic cystitis but, based on current findings, the modified 
diagnosis of chronic prostatitis with secondary chronic cystitis 
was more appropriate.  

Reasons for Remand

The Board has considered closely whether to deny the veteran's 
claim for increase solely on the basis of a recent pattern of 
refusing to attend scheduled examinations.  As the reasons for the 
need for new examinations include the inadequacy of the June 2000 
VA examination attended by the veteran, and the veteran's failure 
to appear may in part be due to medically documented urinary 
frequency, the Board has determined that further notice and action 
is warranted before a final denial of the appeal for failure to 
appear for a VA examination should be issued, as follows:

From the foregoing it appears that there are outstanding records 
of private urological treatment (to include private treatment of 
the veteran's prostate infection diagnosed at the June 2000 VA 
examination) that are relevant to the veteran's claim for an 
increased rating for urinary frequency.  These records should be 
sought by the RO.  38 U.S.C.A. § 5103A.

The June 2000 VA examination report and the July 2000 addendum are 
not adequate insofar as the examiner did not review the claims 
file and the report does not provide a basis upon which the Board 
can determine whether his current urinary frequency is related in 
whole or in part to his service-connected chronic cystitis, and if 
so, determining the extent to which his urinary frequency 
attributable to chronic cystitis.  The RO should seek an opinion 
as to this matter from the physician who conducted the June 2000 
VA examination, if possible, or another urologist if the original 
examiner is not available.  38 U.S.C.A. § 5103A(d).  If the 
examiner finds that another examination is required to render such 
an opinion, such an examination should be scheduled.

In the event the clinician determines that another examination is 
required to answer the questions posed by the Board, the veteran 
is hereby informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to report 
for such examination, action shall be taken.  At (b) the 
regulation provides that when an examination is scheduled in 
conjunction with a claim for increase, the claim shall be denied.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 C.F.R. § 3.159 (2003).  
The RO's attention is directed to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the Secretary identify for the 
veteran which evidence the VA will obtain and which evidence the 
veteran is expected to present.  The RO should provide the veteran 
written notification specific to his claim for entitlement to a 
compensable evaluation for chronic cystitis of the impact of the 
notification requirements on the claim.  The veteran should 
further be requested to submit all evidence in his possession that 
pertains to his claim.

In so doing, the RO should seek to obtain all records of private 
and VA urological treatment from March 1999 to the present, to 
include any records of private treatment for prostate infection 
after the condition was diagnosed at his June 2000 VA examination, 
and any records of treatment for urinary frequency or any other 
urological treatment from March 1999 forward.  The RO should seek 
to obtain appropriate releases from the veteran where necessary. 

The RO should further notify the veteran that, for the private 
medical records, he may alternatively obtain them himself and 
submit them to the RO.

2.  Once all available medical records have been received, the RO 
should make arrangements with the appropriate VA medical facility 
for the physician who conducted the veteran's June 2000 VA 
examination (if possible) or another urologist to provide an 
opinion as to whether the veteran's urinary frequency noted in the 
July 2000 VA examination report addendum is due to cystitis or 
some other non-service-connected condition (such as prostatitis or 
the veteran's horseshoe kidney).  

Specifically, after reviewing the claims file, to include all 
newly obtained records of treatment, the clinician should opine 
whether it is at least as likely as not (whether there is a 50 
percent or greater probability) that the veteran's urinary 
frequency is attributable to chronic cystitis versus some 
nonservice-connected condition (e.g., prostatitis).  The examiner 
should be specifically informed that the veteran is service-
connected for cystitis.  

The examiner should be informed that the question before the Board 
is not whether the veteran's current chronic cystitis is related 
to service, but rather whether his current urinary frequency is 
related in whole or in part to his service-connected chronic 
cystitis, and if so, determining the extent to which his urinary 
frequency attributable to chronic cystitis.  

To the extent possible, the clinician should distinguish 
functional impairment (such as urinary frequency)  due to the 
veteran's service-connected chronic cystitis from any impairment 
due to any non-service-connected disability that may be present.  
If no such distinction can be made without resort to speculation, 
the examiner should so state.

The RO should send the claims file to the examiner for review, and 
the clinician should indicate that the claims file was reviewed, 
to include all newly obtained records of treatment and the June 
2000 and July 2000 VA examination reports.

If the clinician determines that a new VA examination is needed to 
provide the opinion requested by the Board, such an examination 
should be scheduled.  

If such an examination is found to be needed by the clinician, the 
veteran should be advised that 38 C.F.R. § 3.655 provides that 
where a veteran does not report to a scheduled VA examination, 
without good cause, the benefit sought on appeal should be denied. 

3.  Thereafter, the RO should review the claims file and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  If further action is required, 
the RO should undertake it before further adjudication of the 
claim.

4.  The RO should readjudicate the issue of entitlement to a 
compensable rating for chronic cystitis with consideration of all 
of the evidence added to the record since the Supplemental 
Statement of the Case (SSOC) issued in October 2003.

5.  If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue an SSOC, which 
should contain notice of all relevant action taken on the claim, 
to include a summary of all of the evidence added to the record 
since the October 2003 SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran until he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





